Exhibit 10.1

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is made and entered into as
of [●], 2020 by and among Forian, Inc., a Delaware corporation (“Parent”), on
the one hand, and the undersigned securityholder (a “Securityholder”) of Helix
Technologies, Inc., a Delaware corporation (the “Company”), on the other hand.

 

RECITALS

 

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent
and [Merger Sub], a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), are entering into an Agreement and Plan of Merger (as amended,
restated, supplemented or otherwise modified from time to time, the “Merger
Agreement”), dated as of the date hereof, pursuant to which Merger Sub will be
merged with and into the Company (the “Merger”), with the Company being the
surviving entity of such Merger and a wholly owned subsidiary of Parent on the
terms, and subject to the conditions, set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Securityholder is the beneficial owner (for
purposes of this Agreement, “beneficial owner” (including “beneficially own” and
other correlative terms) shall have the meaning set forth in Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (the “Exchange Act”)) of the number of
shares of Company Common Stock and the number of shares of Company Preferred
Stock (as defined in the Merger Agreement) set forth opposite the
Securityholder’s name on Schedule I hereto (such shares of Company Common Stock
and Company Preferred Stock, together with any other capital stock of the
Company, the power to dispose of or the voting power over which is acquired by a
Securityholder after the date of this Agreement (including, for the avoidance of
doubt, any shares of capital stock of the Company resulting from the conversion
of any other Subject Securities), collectively, the “Subject Shares”)); and

 

WHEREAS, as a condition to and as an inducement to Parent’s and Merger Sub’s
willingness to enter into the Merger Agreement, the Securityholders have agreed
to enter into this Agreement, to vote their Subject Shares as described herein,
to the treatment of the other Subject Securities as described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

 

Article 1
DEFINITIONS

 

Section 1.1 General. Capitalized terms used but not defined herein shall have
the respective meanings ascribed to them in the Merger Agreement. For all
purposes of and under this Agreement, the following terms shall have the
following respective meanings:

 

(a) “Constructive Sale” means, with respect to any Subject Security, a short
sale with respect to such Subject Securities, entering into or acquiring an
offsetting derivative contract with respect to such Subject Securities, entering
into or acquiring a future or forward contract to deliver such Subject
Securities, or entering into any other hedging or other derivative transaction
that has the effect of either directly or indirectly materially changing the
economic benefits or risks of ownership of such Subject Securities.

 



 

 

 

(b) “Expiration Date” means the earliest to occur of (i) such date and time
after the Effective Time at which the Securityholders’ Subject Securities shall
have been exercised, converted or otherwise terminated or cancelled, and such
Securityholder no longer has any right or claim of ownership over any Subject
Security or other equity interests of the Company or the Surviving Corporation,
(ii) such date and time as the Merger Agreement shall be properly terminated
pursuant to Article VIII of the Merger Agreement, and (iii) as to the
Securityholder, the mutual written agreement of Parent and such Securityholder
to terminate this Agreement.

 

(c) “Transfer” means, with respect to any Subject Security, the direct or
indirect assignment, sale, transfer, assignment, tender (into a tender offer,
exchange offer or otherwise), pledge, hypothecation, or the grant, creation or
suffrage of a Lien upon, or the gift, placement in trust, or the Constructive
Sale or other disposition (including by merger or any other conversion into
securities or other consideration) of such Subject Securities (including
transfers by testamentary or intestate succession or otherwise by operation of
Law) or any right, title or interest therein (including any right or power to
vote to which the holder thereof may be entitled, whether such right or power is
granted by proxy or otherwise), or any change in the record or beneficial
ownership of such Subject Securities, and any agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.

 

(d) “Voting Period” means the period commencing on the date hereof through and
including the Expiration Date.

 

Article 2
AGREEMENT TO VOTE AND IRREVOCABLE PROXY

 

Section 2.1 Agreement to Vote. The Securityholder hereby unconditionally and
irrevocably agrees that, during the Voting Period, at every meeting of the
stockholders of the Company called with respect to any of the following, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of stockholders of the Company with respect to any of the
following, the Securityholder agrees that it shall, or shall cause the holder of
record on any applicable record date to, appear at such meeting, in person or by
proxy, or otherwise cause all of such Securityholder’s Subject Shares to be
counted as present thereat for purposes of calculating a quorum and vote (or
cause to be voted), in person or by proxy, such Securityholder’s Subject Shares
or deliver (or cause to be delivered) a written consent in respect of such
Subject Shares:

 

(a) in favor of (i) adoption of the Merger Agreement and approval of the Merger,
(ii) each of the actions contemplated by the Merger Agreement in respect of
which approval of the Company’s stockholders is requested, and (iii) any
proposal or action in respect of which approval of the Company’s stockholders is
requested that could reasonably be expected to facilitate the Merger and the
other transactions contemplated by the Merger Agreement (including, for the
avoidance of doubt, any proposal to adjourn or postpone such meeting of the
Company’s stockholders to a later date if there are not sufficient votes for
adoption of the Merger Agreement and the transactions contemplated thereby,
including the Merger); and

 



2

 

 

(b) against (i) any action, proposal, transaction or agreement that would (A)
constitute a breach in any respect of any covenant, representation or warranty
or any other obligation or agreement of the Company under the Merger Agreement
or of such Securityholder under this Agreement or (B) that reasonably would be
expected to prevent, impede, frustrate, interfere with, delay, postpone or
adversely affect the Merger or any of the other transactions contemplated by the
Merger Agreement or the consummation of the Merger or such other transactions,
(ii) any Alternative Proposal (as defined in the Merger Agreement) or any
proposal relating to an Alternative Proposal, (iii) any stock purchase agreement
or other agreement relating to a merger, consolidation, combination, sale, lease
or transfer of a material amount of assets of the Company or any of its
Subsidiaries, reorganization, recapitalization, dissolution, liquidation or
winding up of or by the Company or any of its Subsidiaries, or any other action
or transaction involving the Company (other than the Merger Agreement and the
Merger), (iv) any change in the present capitalization or dividend policy of the
Company or any amendment or other change to the governing or organizational
documents of the Company or any Company Subsidiary (as defined in the Merger
Agreement), (v) any proposal in opposition to approval of the Merger Agreement
or in competition with or materially inconsistent with the Merger Agreement, or
(vi) any proposal or action that would result in any of the conditions set forth
in Article VII of the Merger Agreement or any obligations of the Company not
being fulfilled.

 

The Securityholder agrees not to, and shall cause its Affiliates not to, enter
into any agreement, commitment or arrangement with any Person, the effect of
which would be inconsistent with or violative of the provisions and agreements
contained in this Article 2.

 

Section 2.2 Grant of Irrevocable Proxy. The Securityholder hereby irrevocably
appoints Parent and any designee of Parent, and each of them individually, as
such Securityholder’s proxy and attorney-in-fact, with full power of
substitution and resubstitution, to vote at any annual or special meeting of
stockholders at which any of the matters described in Section 2.1 is to be
considered during the Voting Period, with respect to such Securityholder’s
Subject Securities as of the applicable record date, in each case solely to the
extent and in the manner specified in Section 2.1; provided, however, that such
Securityholder’s grant of the proxy contemplated by this Section 2.2 shall be
effective if, and only if, such Securityholder has not delivered to the
Secretary of the Company, at least two (2) Business Days prior to the applicable
meeting, a duly executed irrevocable proxy card directing that such
Securityholder’s Subject Securities be voted in accordance with Section 2.1.
This proxy, if it becomes effective, is given to secure the performance of the
duties of such Securityholder under this Agreement, and its existence will not
be deemed to relieve such Securityholder of its obligations under this
Agreement. This proxy shall expire and be deemed revoked automatically on the
Expiration Date.

 

3

 

 

Section 2.3 Nature of Irrevocable Proxy. The proxy and power of attorney granted
pursuant to Section 2.2 by the Securityholder is irrevocable during the Voting
Period, shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by the Securityholder with regard to such Securityholder’s Subject Securities
and the Securityholder acknowledges that the proxy constitutes an inducement for
Parent and Merger Sub to enter into the Merger Agreement. The power of attorney
granted by the Securityholder is a durable power of attorney and shall survive
the bankruptcy, dissolution, death or incapacity of such Securityholder.

 

Section 2.4 No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any director, officer, employee, agent or other representative of any
Securityholder or by any Securityholder that is a natural person, in each case,
in his or her capacity as a director or officer of the Company. The
Securityholder is executing this Agreement solely in such capacity as a record
or beneficial holder of the Subject Securities.

 

Article 3
NO Transfer of Subject Securities or Voting Rights

 

Section 3.1 Except as otherwise expressly permitted by this Agreement or the
Merger Agreement, the Securityholder hereby agrees that, during the Voting
Period, such Securityholder shall not:

 

(a) cause or permit, or commit or agree to cause or permit, any Transfer of any
of such Securityholder’s Subject Securities or take any other action that would
in any way delay, restrict, limit or interfere with the performance of such
Securityholder’s obligations hereunder or the transactions contemplated hereby
or by the Merger Agreement;

 

(b) deposit, or permit the deposit of, or act in concert with any Person to
deposit, any of such Securityholder’s Subject Securities in a voting trust,
grant any proxy or power of attorney in respect of such Securityholder’s Subject
Securities, enter into any voting agreement or similar arrangement, commitment
or understanding with respect to such Securityholder’s Subject Securities or
otherwise commit or suffer any act that could restrict or affect such
Securityholder’s legal power or right to vote, or exercise a written consent
with respect to, the Subject Securities;

 

(c) acquire, offer or propose to acquire or agree to acquire, directly or
indirectly, any additional securities (or options, rights or warrants to
purchase, or securities convertible into or exchangeable for, such securities)
of the Company;

 

(d) form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any Persons with respect to any securities of the Company;

 

(e) act in concert with any person to make, or in any manner participate in,
directly or indirectly, a “solicitation” of “proxies” or consents (as such terms
are used in the proxy solicitation rules of the SEC) or powers of attorney or
similar rights to vote, or seek to advise or influence any Person with respect
to the voting of, any shares of Company Capital Stock in connection with any
vote or other action with respect to a business combination transaction, other
than to recommend that stockholders of the Company vote in favor of adoption of
the Merger Agreement and any proposal or action in respect of which approval of
the Company’s stockholders is requested that could reasonably be expected to
facilitate the Merger and the other transactions contemplated by the Merger
Agreement and otherwise as expressly provided by Section 2.1; or

 

4

 

 

(f) commit or agree to take any of the foregoing actions.

 

Notwithstanding the foregoing, if a Securityholder is a natural person, such
Securityholder may Transfer any such Subject Securities by will, other
testamentary document or under the laws of intestacy upon the death of such
Securityholder.

 

Section 3.2 Any Transfer or other action taken or effected in violation of this
Article 3 shall, to the fullest extent permitted by Law, be void ab initio and
of no force or effect, and the Company may decline to give effect to such
transfer in its books and records and those of its agents.

 

Article 4
No Solicitation of Alternative Proposals

 

Section 4.1 The Securityholder (in such Securityholder’s capacity as such)
shall, and shall cause its Affiliates, and its and their respective officers,
directors, managers or employees, and shall instruct its and their respective
accountants, consultants, legal counsel, financial advisors, agents and other
representatives to: (a) immediately cease any existing solicitations,
discussions or negotiations with any Persons that may be ongoing with respect to
any Inquiry and (b) not, and not publicly announce any intention to, directly or
indirectly, (i) solicit, initiate, knowingly encourage or facilitate any Inquiry
(it being understood and agreed that answering unsolicited phone calls shall not
be deemed to “facilitate” for purposes of, or otherwise constitute a violation
of, this Section 4.1), (ii) furnish non-public information to any Person in
connection with an Inquiry or an Alternative Proposal or (iii) enter into,
continue or otherwise participate in any discussions or negotiations with any
Person with respect to an Inquiry or an Alternative Proposal.

 

Section 4.2 The Securityholder shall (a) notify Parent reasonably promptly (but
in no event more than twenty-four (24) hours) following such Securityholder’s
receipt of any Alternative Proposal or any Inquiry or request for non-public
information relating to the Company or any Company Subsidiary by any Person who
has made or could reasonably be expected to make any Alternative Proposal, (b)
advise Parent in writing of (i) the receipt of such Alternative Proposal,
Inquiry or request, (ii) the identity of the Person making any such Alternative
Proposal, Inquiry or request, and (iii) the terms and conditions of such
Alternative Proposal or potential Alternative Proposal or the nature of the
information requested, (iv) as reasonably promptly as practicable provide to
Parent: (1) a copy of such Alternative Proposal or potential Alternative
Proposal, if in writing, or a written summary of the material terms of such
Alternative Proposal, if oral, and (2) copies of all written requests,
proposals, correspondence or offer, including proposed agreements received by
such Securityholder or any of its Representatives; and (c) keep Parent
reasonably informed on a reasonably current basis, or upon Parent’s reasonable
request, (i) of the status and material terms of (including amendments or
revisions or proposed amendments or revisions to) each such Alternative Proposal
or potential Alternative Proposal, and (ii) as to the nature of any information
requested of such Securityholder with respect thereto.

 

5

 

 

Article 5
Treatment of Securities; TERMINATION OF CERTAIN AGREEMENTS

 

Section 5.1 Company Preferred Stock. A Securityholder that is the beneficial
owner of Company Preferred Stock agrees (a) other than as provided in this
Section 5.1, not to convert or elect to convert, all or in part, any shares of
Company Preferred Stock into shares of Company Common Stock; and (b) that,
notwithstanding anything to the contrary in the Company’s organization documents
or any Contract relating to such Securityholder’s shares of Company Preferred
Stock to the contrary, effective as of the time that is immediately prior to the
Effective Time, (i) each share of Company Preferred Stock held by such
Securityholder shall automatically convert into 1.046 shares of Company Common
Stock and (ii) each such share of Company Preferred Stock shall deemed to be
cancelled on the books and records of the Company and shall cease to be
outstanding. The Securityholder releases Parent, Merger Sub, the Company and the
Surviving Corporation from any and all claims related to such Securityholder’s
shares of Company Preferred Stock upon their conversion as set forth in this
Section 5.1.

 

Section 5.2 Company Convertible Notes. A Securityholder that is the beneficial
owner of one or more Company Convertible Notes agrees (a) other than as provided
in this Section 5.2, not to convert or elect to convert, all or in part, any
amount outstanding at any time under any such Convertible Promissory Note into
shares of Company Capital Stock; and (b) that, notwithstanding anything to the
contrary in any such Company Convertible Note or any other Contract relating
thereto, effective as of the time that is immediately prior to the Effective
Time, (i) the then-current outstanding unpaid principal and accrued but unpaid
interest under each such Company Convertible Note (together with any other
unpaid fees due thereunder, the “Convertible Amount”), shall automatically
convert into that number of shares of Company Common Stock as is set forth in
the applicable Convertible Note Conversion Agreement contemplated by the Merger
Agreement, (ii) each such Company Convertible Note shall be deemed to be paid in
full and shall cease to be binding upon the Company and the Surviving
Corporation, and none of the Company, the Surviving Corporation or any of their
Affiliates shall have any further obligations with respect thereto; and (iii)
each of Parent, Merger Sub, the Company and the Surviving Corporation are hereby
authorized to file any UCC-3 financing statement terminating such
Securityholder’s Liens in any assets or properties of the Company or the
Surviving Corporation and authorizes each of Parent, Merger Sub, the Company and
the Surviving Corporation, or its designees, to take any other action reasonably
necessary to effect the foregoing. The Securityholder releases Parent, Merger
Sub, the Company and the Surviving Corporation from any and all claims related
to such Securityholder’s Company Convertible Notes upon their conversion as set
forth in this Section 5.2.

 

6

 

 

Section 5.3 Termination of Securityholder Contracts. A Securityholder that is
party to a Securityholder Contract (as defined below) agrees that,
notwithstanding anything to the contrary in any such Securityholder Contract,
effective as of the time that is immediately prior to the Effective Time, each
such Securityholder Contract shall automatically terminate as to such
Securityholder and cease to be binding upon the Company and the Surviving
Corporation as to such Securityholder, and none of Parent, the Company, the
Surviving Corporation or any of their Affiliates (including MOR) shall have any
further obligations as to such Securityholder with respect thereto. For purposes
of this Agreement, “Securityholder Contract” means, with respect to
Securityholder, any Contract to which such Securityholder and the Company or any
of its Subsidiaries is party, but it shall not include the employment agreements
with Scott Ogur or Zachary Venegas or the management agreement with the Rose
Capital entities (the “Excluded Contracts”), each of which will terminate
immediately after the Effective Time provided that the terms thereof will
continue to be binding to extent an obligation was triggered or incurred before
termination.

 

Article 6
ADDITIONAL COVENANTS OF THE SECURITYHOLDERS

 

Section 6.1 General Covenants. No Securityholder shall: (a) enter into any
Contract with any Person or take any other action that violates or conflicts
with or would reasonably be expected to violate or conflict with, or result in
or give rise to a violation of or conflict with, the representations,
warranties, covenants and obligations of the Securityholders under this
Agreement or that would make any representation or warranty of any
Securityholder contained in this Agreement untrue or incorrect; or (b) take any
action that would restrict, impair or otherwise affect such Securityholder’s
legal power, authority and obligation to comply with and to timely perform such
Securityholder’s covenants and obligations under this Agreement. The
Securityholder further agrees that it shall use its commercially reasonable
efforts to cooperate with Parent, the Company and their respective Subsidiaries
to effect the transactions contemplated hereby and the Merger Agreement.

 

Section 6.2 No Appraisal or Other Claims. The Securityholder: (a) knowingly,
voluntarily, intentionally, unconditionally and irrevocably waives and agrees
not to exercise any right (including under Section 262 of the DGCL) to demand
appraisal of any of the Subject Securities or right to dissent from the Merger
that such Securityholder may have (collectively, “Appraisal Rights”) or to
receive notice of any right to seek Appraisal Rights in connection with the
Merger; (b) agrees not to commence, participate in or voluntarily aid in any way
any claim or proceeding to seek (or file any petition related to) Appraisal
Rights in connection with the Merger; and (c) agrees not to commence,
participate in or voluntarily aid in any way, and will take all actions
necessary to opt out of, any class in any class action with respect to, any
claim, derivative or otherwise, against Parent, Merger Sub, the Company or any
of their respective Representatives or successors relating to the negotiation,
execution or delivery of this Agreement or the Merger Agreement or the
consummation of the Merger, including any claim (x) challenging the validity of,
or seeking to enjoin the operation of, any provision of this Agreement or the
Merger Agreement, (y) alleging a breach of any fiduciary duty of the Company
Board in connection with the Merger Agreement or the transactions contemplated
thereby, or (z) making any claim with respect to any disclosures in any filing,
statement, report or document filed with or furnished to the SEC connection with
the Merger Agreement, the Merger or any other transaction contemplated by the
Merger Agreement; provided, that the foregoing covenants shall not be deemed a
consent to or waiver of any rights of the Securityholders for any breach of this
Agreement.

 

7

 

 

Section 6.3 Confidentiality. The Securityholder agrees, and agrees to cause its
Covered Persons to and to instruct and cause its and their Representatives to,
keep confidential all nonpublic information in their possession regarding
Parent, Company and their respective Subsidiaries (including MOR in the case of
Parent) to the extent such nonpublic information is in their possession (the
“Confidential Information”); provided, however, that such Securityholders, their
Affiliates and their respective Representatives shall not be required to
maintain as confidential any Confidential Information that (a) becomes generally
available to the public other than as a result of disclosure (x) by such Person
or (y) to the knowledge of such Person, in violation of an obligation or duty of
confidentiality to the Company, or (b) such Person is required pursuant to the
terms of a valid order issued, promulgated or entered by or with any
Governmental Entity of competent jurisdiction or any applicable Law to disclose
to such Governmental Entity (provided, that with respect to this clause (b),
such Person shall (i) to the extent legally permissible, prior to the disclosing
of any Confidential Information, provide Parent with prompt notice of such order
and provide commercially reasonable assistance and cooperation with all efforts
of Parent, Merger Sub, the Surviving Corporation or any of their respective
Subsidiaries (including MOR) in obtaining a protective order or other remedy and
(ii) disclose such Confidential Information only to the extent required, upon
advice of counsel, by such order or Law and use commercially reasonable efforts
to ensure that such Confidential Information is accorded confidential treatment.

 

Section 6.4 Communications. Unless required by applicable Law, including the
Exchange Act and the rules and regulations promulgated thereunder, the
Securityholder shall not, and the Securityholder shall cause its Affiliates and
its and their Representatives not to, make any press release, public
announcement or other communication with respect to the business or affairs of
Parent, the Company or any of their respective Subsidiaries (including MOR in
the case of Parent), including this Agreement and the Merger Agreement and the
transactions contemplated hereby and thereby, without the prior written consent
of Parent. The Securityholder hereby (a) consents to and authorizes the
publication and disclosure by Parent, the Company and their respective
Affiliates and Representatives of such Securityholder’s identity and holding of
Subject Securities, and the nature of such Securityholder’s commitments,
arrangements and understandings under this Agreement in any public disclosure
document required by applicable Law in connection with the Merger or any other
transactions contemplated by the Merger Agreement or any other information
required to be disclosed by applicable Law and (b) shall as promptly as
practicable notify Parent of any required corrections with respect to any
information supplied by such Securityholder specifically for use in any such
disclosure document.

 

Section 6.5 Further Assurances. From time to time, at the reasonable request of
Parent and without further consideration, the Securityholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to comply with its obligations under this
Agreement.

 

Section 6.6 Fiduciary Duties. This Agreement is being entered into by the
Securityholders solely as a record and/or beneficial owner of the Subject
Shares. Nothing in this Agreement shall restrict or limit the ability of the
Securityholders or any of their respective Affiliates who is a director, officer
or employee of the Company to take any action in his or her capacity as a
director, officer or employee of the Company, including the exercise of
fiduciary duties to the Company or its shareholders.

 

8

 

 

Article 7
REPRESENTATIONS AND WARRANTIES OF THE SECURITYHOLDERS

 

The Securityholders hereby represent and warrant to Parent as of the date of
this Agreement and as of the Company Stockholder Meeting as follows:

 

Section 7.1 Power; Due Authorization; Binding Agreement. Such Securityholder has
the requisite power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation by such Securityholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate, partnership or
other applicable action on the part of such Securityholder, and no other
proceedings on the part of such Securityholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by such Securityholder and,
assuming the due and valid authorization, execution and delivery hereof by the
other parties hereto, constitutes a valid and binding agreement of such
Securityholder, enforceable against such Securityholder in accordance with its
terms, except that (i) such enforcement may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws, now or hereafter
in effect, relating to creditors’ rights generally and (ii) equitable remedies
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

 

Section 7.2 Ownership of Shares. (i) Such Securityholder is the beneficial owner
of, and has good, valid and marketable title to, the Subject Securities set
forth opposite its name on Schedule I, (ii) such Securityholder has sole voting
power, and sole power of disposition, with respect to all of its Subject
Securities, (iii) such Securityholder’s Subject Shares, together with the
capital stock of the Company underlying the Company Convertible Notes and
Company Warrants set forth on Schedule I, are all of the shares of Company
Capital Stock that are owned, either of record or beneficially, by such
Securityholder and its Affiliates (other than the other Securityholders), (iv)
such Securityholder’s Subject Securities are all of the equity interests of the
Company or any of its Subsidiaries that are owned, either of record or
beneficially, by such Securityholder and its Affiliates (other than the other
Securityholders); (v) other than the Company Convertible Notes set forth on
Schedule I, there is no other Indebtedness or other amounts outstanding on
behalf of the Company or any of its Subsidiaries in favor of such Securityholder
or any of its Affiliates; (vi) the Subject Securities owned by such
Securityholder are free and clear of all Liens, other than any Liens created by
this Agreement, the underlying agreements pursuant to which such s were issued
or as imposed by applicable securities Laws and (vii) such Securityholder has
not appointed or granted any proxy inconsistent with this Agreement, which
appointment or grant is still effective, with respect to the Subject Securities.

 

Section 7.3 No Conflict. The execution and delivery of this Agreement by such
Securityholder does not, and the performance of the terms of this Agreement by
such Securityholder will not, (a) require the consent or approval of, or any
filing with, any other Person or Governmental Entity, (b) conflict with or
violate any organizational document of such Securityholder, (c) conflict with or
violate or result in any breach of, or default (with or without notice or lapse
of time, or both) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on, any of
the Subject Securities pursuant to, any Contract to which such Securityholder is
a party or by which such Securityholder or any of the Subject Securities are
bound or (d) violate any Law applicable to such Securityholder or any of its
assets (including the Subject Securities).

 

9

 

 

Section 7.4 No Actions or Proceedings. There are no (a) actions, suits, claims,
litigations, investigations, inquiries or proceedings commenced pending or, to
the knowledge of such Securityholder, threatened against such Securityholder or
any of its assets or (b) outstanding Orders to which any Securityholder or any
of its assets are subject or bound, in each case, which could reasonably be
expect to, individually or in the aggregate, prevent, materially delay or impair
in any material respect such Securityholder’s ability to perform its obligations
under this Agreement.

 

Section 7.5 Reliance by Parent and Merger Sub. Such Securityholder understands
and acknowledges that Parent and Merger Sub are entering into the Merger
Agreement in reliance upon such Securityholder’s execution, delivery and
performance of this Agreement.

 

Section 7.6 Adequate Information. Such Securityholder is a sophisticated
investor and has adequate information concerning the business and financial
condition of Parent, MOR and the Company to make an informed decision regarding
the Merger and has independently and without reliance upon Parent, MOR or the
Company and based on such information as such Securityholder has deemed
appropriate, made its own analysis and decision to enter into this Agreement.
Such Securityholder acknowledges that neither Parent, MOR nor any of their
respective Subsidiaries or Representatives has made and do not make any
representation or warranty, whether express or implied, of any kind or character
except as expressly set forth in this Agreement. Such Securityholder
acknowledges that the agreements contained herein with respect to the Subject
Securities held by such Securityholder are irrevocable.

 

Section 7.7 No Brokers. Such Securityholder has not employed any investment
banker, broker or finder in connection with the transactions contemplated by the
Merger Agreement who is entitled to any fee or any commission from Parent or the
Company or any of their respective Subsidiaries in connection with or upon
consummation of the Merger or any other transaction contemplated by the Merger
Agreement.

 

Article 8
REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to the Securityholders as of the date of this
Agreement and as of the Company Stockholder Meeting as follows:

 

Section 8.1 Power; Due Authorization; Binding Agreement. Parent has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation by
Parent of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate or other applicable action on the part of
Parent, and no other proceedings on the part of Parent are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Parent and,
assuming the due and valid authorization, execution and delivery hereof by the
other parties hereto, constitutes a valid and binding agreement of each of
Parent, enforceable against Parent in accordance with its terms, except that (i)
such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

 



10

 

 

Section 8.2 No Conflict. The execution and delivery of this Agreement by Parent
and does not, and the performance of the terms of this Agreement by Parent will
not, (a) require the consent or approval of, or any filing with, any other
Person or Governmental Entity, (b) conflict with or violate any organizational
document of Parent, (c) conflict with or violate or result in any breach of, or
default (with or without notice or lapse of time, or both) under any Contract to
which Parent is a party or by which Parent is bound or (d) violate any Law
applicable to Parent or any of its assets, except for any of the foregoing which
would not, individually or in the aggregate, prevent, materially delay or impair
in any material respect Parent’s ability to perform its obligations under this
Agreement.

 

Article 9
TERMINATION

 

Notwithstanding anything to the contrary provided herein, this Agreement and any
undertaking or waiver granted by the Securityholders hereunder automatically
shall terminate and be of no further force or effect as of the Expiration Date;
provided that (i) this Article 9, Article 10 and, if the Merger is consummated,
Section 6.3 and Section 6.4 shall survive any termination or expiration of this
Agreement, (ii) any such termination shall not relieve any party from liability
for any breach of its obligations hereunder prior to such termination or relieve
any party from completing any obligation that arose hereunder in connection with
the consummation of the transactions contemplated here, and (iii) each party
will be entitled to any remedies at law or in equity to recover its losses
arising from any such pre-termination breach. Notwithstanding the foregoing,
termination of this Agreement shall not prevent any party from seeking any
remedies (at law or in equity) against any other party for that party’s breach
of any of the terms of this Agreement prior to the date of termination.

 

Article 10
MISCELLANEOUS

 

Section 10.1 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of, or with respect to, any Subject Security. All rights, ownership
and economic benefits of and relating to the Subject Securities shall remain
vested in and belong to the Securityholders, and this Agreement shall not confer
any right, power or authority upon Parent or any other Person (a) to direct the
Securityholders in the voting of any of the Subject Securities, except as
otherwise specifically provided herein, or (b) in the performance of any of the
Securityholders’ duties or responsibilities as officers or directors, as
applicable, of the Company.

 

11

 

 

Section 10.2 Stock Splits, etc. In the event of any stock split, stock dividend
or distribution, or any change in the Subject Securities by reason of any
split-up, reverse stock split, recapitalization, combination, reclassification,
exchange or the like, the term “Subject Securities” shall be deemed to refer to
and include such Subject Securities as well as all shares distributed in such
stock dividends and distributions and any securities into which or for which any
or all of such Subject Securities may be changed or exchanged or which are
received in such transaction, and such Securityholder agrees, while this
Agreement is in effect, to promptly (and in any event within twenty-four (24)
hours) notify Parent of the number of any new Subject Securities, if any,
acquired by such Securityholder or any of its Affiliates after the date hereof.

 

Section 10.3 Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the party incurring such fees or expenses,
whether or not the Merger consummated.

 

Section 10.4 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given: (a) on the date of delivery if delivered personally; (b) on the date sent
if sent by facsimile or electronic mail (provided, however, that notice given by
facsimile or email shall not be effective unless either (i) a duplicate copy of
such facsimile or email notice is promptly given by one of the other methods
described in this Section 10.4 or (ii) the delivering party receives
confirmation of receipt of such notice either by facsimile or email or any other
method described in this Section 10.4); (c) on the first Business Day following
the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier; or (d) on the earlier of confirmed receipt or the fifth
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices under
this Agreement shall be delivered to the addresses set forth below, or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice:

 

(a)if to the Securityholder to the address on Schedule 1 hereto, to:

 

with a copy (which shall not constitute notice) to:

 

Nelson Mullins Riley and Scarborough LLP

4140 Parklake Ave., 2nd Floor

Raleigh, NC 27612

Email: david.mannheim@nelsonmullins.com

Attn: David Mannheim

 

(b)if to Parent, to:

 

[●]

Facsimile: [●]

Email: [●]

Attn: [●]

 

with a copy (which shall not constitute notice) to:

 

[●]

 

Facsimile: [●]

Email: [●]

Attn: [●]

 



12

 

 

Section 10.5 Entire Agreement; No Third-Party Beneficiaries. This Agreement,
taken together with the Merger Agreement (to the extent referred to in this
Agreement) and, in each case, any exhibit, schedule or annex thereto, constitute
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof. This Agreement shall be binding upon and inure solely to the benefit of
each party hereto, and nothing in this Agreement, express or implied, is
intended to confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Agreement except that the parties hereto
expressly agree that the Company is intended to, and shall, be a third party
beneficiary of the covenants and agreements of the parties hereto, which
covenants and agreements shall not be amended, modified or waived without the
prior written consent of the Company.

 

Section 10.6 Amendments and Waivers. This Agreement may only be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each of the parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective. The foregoing
notwithstanding, no failure or delay by Parent or the Company in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder.

 

Section 10.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, (a) such term or other provision shall be fully separable, (b) this
Agreement shall be construed and enforced as if such invalid, illegal or
unenforceable provision had never comprised a part hereof, and (c) all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as either the economic or legal substance of the Merger
and the other transactions contemplated by this Agreement is not affected in any
manner materially adverse to any party or such party waives its rights under
this Section 10.7 with respect thereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the purposes of and the transactions contemplated by this
Agreement are fulfilled to the extent possible.

 

Section 10.8 Assignment. Neither this Agreement nor any of the rights, interests
or obligations under this Agreement shall be assigned, in whole or in part, by
operation of Law or otherwise by any of the parties without the prior written
consent of the other parties; provided that the rights, interests and
obligations of Merger Sub may be assigned to another direct or indirect wholly
owned subsidiary of Parent. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by the parties and their
respective successors and assigns

 

13

 

 

Section 10.9 Governing Law; Jurisdiction; Waiver of Jury Trial. THIS AGREEMENT,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE AND ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE)
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER ANY APPLICABLE PRINCIPLES OF CHOICE
OR CONFLICTS OF LAWS OF THE STATE OF DELAWARE.

 

Section 10.10 Jurisdiction; Venue. Each of the parties hereto irrevocably agrees
that any legal action or proceeding arising out of or relating to this Agreement
brought by any party or its Affiliates against any other party or its Affiliates
shall be brought and determined in the Court of Chancery of the State of
Delaware; provided, however, that if jurisdiction is not then available in the
Court of Chancery of the State of Delaware, then any such legal action or
proceeding may be brought in any federal court located in the State of Delaware
or any other Delaware state court. Each of the parties hereby irrevocably
submits to the jurisdiction of the aforesaid courts for itself and with respect
to its property, generally and unconditionally, with regard to any such action
or proceeding arising out of or relating to this Agreement and the Merger and
the other transactions contemplated by this Agreement. Each of the parties
agrees not to commence any action, suit or proceeding relating thereto except in
the courts described above in Delaware, other than actions in any court of
competent jurisdiction to enforce any Order rendered by any such court in
Delaware as described herein. Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the Merger or the other transactions
contemplated by this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the courts in Delaware as described herein for any
reason, (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (ii)
the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

Section 10.11 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS Section 10.11.

 

14

 

 

Section 10.12 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that monetary damages, even if available, would not be an adequate remedy
therefor. It is explicitly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the performance of the terms and
provisions of this Agreement. It is agreed that the parties are entitled to
enforce specifically the performance of terms and provisions of this Agreement
in any court referred to in Section 10.10, without proof of actual damages (and
each party hereby waives any requirement for the securing or posting of any bond
in connection with such remedy), this being in addition to any other remedy to
which they are entitled at law or in equity. The parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for any such breach.

 

Section 10.13 Interpretation. When a reference is made in this Agreement to an
Article, a Section or an Exhibit, such reference shall be to an Article, a
Section or an Exhibit of or to this Agreement unless otherwise indicated. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Any
capitalized term used in any Annex but not otherwise defined therein shall have
the meaning assigned to such term in this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “hereof,”
“hereto,” “hereby,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The term “or” is not exclusive. The word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if.” The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. All pronouns and any variations thereof refer
to the masculine, feminine or neuter as the context may require. Any agreement,
instrument or Law defined or referred to herein means such agreement, instrument
or Law as from time to time amended, modified or supplemented, unless otherwise
specifically indicated. References to a Person are also to its permitted
successors and assigns. Unless otherwise specifically indicated, all references
to “dollars” and “$”will be deemed references to the lawful money of the U.S.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring by virtue of the authorship of any provisions of this
Agreement. Any reference to “days” means calendar days unless Business Days are
expressly specified. When calculating the period of time before which, within
which or following which any act is to be done pursuant to this Agreement, the
date that is the reference date in calculating such period shall be excluded and
if the last day of such period is not a Business Day, the period shall end on
the next succeeding Business Day.

 

Section 10.14 Counterparts. This Agreement may be executed in multiple
counterparts, including by facsimile or by email with .pdf attachments, all of
which shall be deemed an original and considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.

 

[Remainder of page intentionally left blank]

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, all as
of the date first written above.

 

  Securityholder         By:                    Name:     Title:  

 

[Signatures Continue On Next Page]

 

 



[Signature Page to Voting and Support Agreement]

 

 

 

 

  FORIAN, INC.         By:            Name:     Title:  

 

 

[Signature Page to Voting and Support Agreement]

 

 

 

 

SCHEDULE I

 

 

Name and Address

  No. of Shares of
Company Common Stock  No. of Shares of
Company Preferred Stock  Company Convertible Notes (including principal amount
and date of issuance)                      

 

 



 

 